129 F.3d 125
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dan GOODRICK, Plaintiff-Appellee,v.Pierce CLEGG, Defendant-Appellant.
No. 96-35602.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 10, 1997.**Decided Nov. 13, 1997.

1
Appeal from the United States District Court for the District of Idaho.  Larry M. Boyle, Magistrate Judge, Presiding.


2
Before:  SKOPIL and TROTT, Circuit Judges, and ROLL, District Judge.***


3
MEMORANDUM*


4
We reject Sheriff Clegg's contention that the relevant law governing his conduct was not clearly established at the time Appellee was allegedly served contaminated roadkill meat in prison.  The District Court properly framed the law governing Sheriff Clegg's behavior.  It found that Eighth Amendment requirements regarding sanitary food were clearly established.  In so doing, it fulfilled the first prong of the test for qualified immunity.  See ACT UP!/Portland v. Bagley, 988 F.2d 868, 871 (9th Cir.1993).


5
To fulfill the second prong, the court must ask whether a reasonable official in Sheriff Clegg's position could have believed his conduct was lawful.  Id. Completion of the second prong depends on the resolution of factual issues the district court identified as unresolved.  The court must be able to determine what Sheriff Clegg knew at the time Mr. Goodrick alleges he was served contaminated roadkill.  Until the court can determine what Sheriff Clegg knew, it cannot determine whether a reasonable official in his position could have believed his conduct lawful.  See Shoshone-Bannock Tribes v. Fish and Game Comm'n, Idaho, 42 F.3d 1278, 1285-86 (9th Cir.1994).  Thus, the district court correctly postponed the issue until the facts can be developed.  See ACT UP!/Portland, 988 F.2d at 873-74;  Shoshone-Bannock, 42 F.3d at 1286.


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  Ninth Circuit Rule 34-4


**
 * The Honorable John McCarthy Roll, United States District Judge for the District of Arizona, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3